This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-0189

                                   State of Minnesota,
                                       Respondent,

                                           vs.

                                   Marstyn Ryan Taft,
                                      Appellant.

                                Filed December 21, 2015
                                       Affirmed
                                    Randall, Judge*

                              Dakota County District Court
                              File No. 19HA-CR-14-2463

Lori Swanson, Attorney General, St. Paul, Minnesota; and

James C. Backstrom, Dakota County Attorney, Haig T. Huynh, Assistant County Attorney,
Hastings, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Susan Andrews, Assistant Public
Defender, St. Paul, Minnesota (for appellant)

         Considered and decided by Worke, Presiding Judge; Larkin, Judge; and Randall,

Judge.




*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

RANDALL, Judge

       Appellant Marstyn Ryan Taft challenges the district court’s ruling to admit evidence

of a prior burglary in order to prove motive and intent at his trial for attempted first-degree

burglary, arguing that this Spreigl evidence was improper because it had no legitimate

probative value and was highly prejudicial. We affirm.

                                           FACTS

       On June 19, 2014, at approximately 9:00 a.m., Maureen Dunnigan returned to her

Mendota Heights home after shopping at a grocery store. It was raining heavily that day.

Dunnigan parked her car in her garage, and then entered her home. As Dunnigan walked

into the “mud room,” she heard a “loud crash of glass.” She then heard another louder

“crash of glass” and a “thunk.” Dunnigan walked further into her home to investigate the

sounds and observed a man standing on her back patio. Dunnigan ran from her home and

called law enforcement from her neighbor’s residence.

       Officer Larrive of the Mendota Heights Police Department responded to the

reported burglary in progress at Dunnigan’s home. Officer Larrive walked to the back of

the home and observed a man, later identified as Taft, standing on the patio and looking

into the residence. Officer Larrive identified himself as the police and ordered Taft to get

on the ground. Taft stated that he did not break the glass patio door and had observed “two

white guys” fleeing from the scene. Taft then stood up and “took off running.” Officer

Larrive pursued Taft and ultimately stopped him with his Taser.




                                              2
       Officer Willson of the Mendota Heights Police Department arrived at Dunnigan’s

home and photographed the scene. Officer Willson observed three windows with damage

to the glass. Officer Willson also noticed muddy shoe prints, broken pieces of rock, and

mud on one of the windows.         Taft was transported to the Mendota Heights Police

department, where he was interviewed. Taft provided law enforcement with multiple false

names and dates of birth. Taft explained to law enforcement that he was in Dunnigan’s

neighborhood to solicit business for a landscaping company.

       Taft was charged with attempted first-degree burglary, first-degree criminal damage

to property, false information to police, and fleeing a peace officer. At trial, the state

requested the court to allow evidence of a prior burglary that Taft had been involved in to

prove Taft’s motive and intent to commit the present offense. Over Taft’s objection, the

district court admitted the testimony of Marquell Crenshaw, who identified Taft as an

accomplice to a burglary that took place in Eagan the previous year.

        The district court noted that Taft had presented evidence on that charge that he

made previous statements to law enforcement that there were other individuals involved in

the commission of the burglary, and that he was at the scene of the crime for an innocent

reason. Because of this, the district court held that the Spreigl evidence was admissible for

the state to prove intent and motive (modus operandi would have also fit). Crenshaw then

testified that on May 1, 2013, he, Taft, and another person committed a burglary at an

Eagan residence. The district court gave the jury a limiting instruction, both prior to the

introduction of the evidence and in the court’s final instructions, that the Spreigl testimony

was not to be used to prove the character of Taft or that he acted in conformity with such


                                              3
character. The state did not mention any of the Spreigl evidence during its closing

argument. Taft appeals.

                                      DECISION

       “Evidence of another crime, wrong, or act is not admissible to prove the character

of a person in order to show action in conformity therewith.” Minn. R. Evid. 404(b). It

may be admissible for another purpose, such as proof of motive, opportunity, intent,

preparation, plan, knowledge, identity or absence of mistake. Id.; see also State v. Spreigl,

272 Minn. 488, 491, 139 N.W.2d 167, 169 (Minn. 1965). District courts must follow a

five-prong test to determine the admissibility of Spreigl evidence:

              (1) the state must give notice of its intent to admit the evidence;
              (2) the state must clearly indicate what the evidence will be
              offered to prove; (3) there must be clear and convincing
              evidence that the defendant participated in the prior act; (4) the
              evidence must be relevant and material to the state's case; and
              (5) the probative value of the evidence must not be outweighed
              by its potential prejudice to the defendant.

State v. Asfeld, 662 N.W.2d 534, 542 (Minn. 2003). Admissibility of Spreigl evidence lies

within the sound discretion of the district court, and on review, will not be reversed absent

a clear abuse of discretion. State v. Spaeth, 552 N.W.2d 187, 193 (Minn. 1996). Taft only

challenges the fourth and fifth prongs of the above test. Those elements will be addressed

in turn.

       Here, the district court allowed the evidence of the prior burglary in order to rebut

testimony, elicited by Taft, that he was in the area of the incident as an innocent bystander.

Taft argues that the evidence of his involvement in the prior burglary was not relevant, nor

was it material, to prove motive or intent. Specifically, Taft argues that attempted first-


                                              4
degree burglary does not have an element of motive, and the prior burglary did not provide

the jury with any legitimate assistance in determining the element of intent. We are not

persuaded.

       Evidence of unrelated crimes committed by a defendant is admissible if the evidence

shows a motive for the present offense. State v. Ferguson, 581 N.W.2d 824, 834 (Minn.

1998). Although motive is not an element of most crimes, the state is usually entitled to

prove motive because it explains the reason for an act and can be important to a required

state of mind. State v. Ness, 707 N.W.2d 676, 687 (Minn. 2006). Motive and intent are

distinct concepts. Motive “concerns external facts that create a desire in someone to do

something, whereas intent is a state of mind in which an act is done consciously, with

purpose.” Id.

       For example, in State v. Bauer, evidence that tended to show a strained relationship

between the defendant and the victim of a crime was relevant to establish the motive for

killing the victim. 598 N.W.2d 352, 364 (Minn. 1999) (noting that the strained relationship

also put the acts into context); see also State v. Mills, 562 N.W.2d 276, 285 (Minn. 1997).

Evidence of prior assaults a defendant committed against his ex-wife was properly

admitted to show the defendant’s motive for threatening the ex-wife’s boyfriend. State v.

Halverson, 381 N.W.2d 40, 43 (Minn. App. 1986), review denied (Minn. Mar. 21, 1986).

Evidence that a victim was aware of robberies that had been committed by the defendant

was properly admitted to establish the defendant’s motive to kill the witness in order to

prevent her potential testimony. State v. Martin, 293 Minn. 116, 128, 197 N.W.2d 219,




                                            5
226-27 (Minn. 1972). A common trend among these examples is a clear causal connection

between the prior bad act and the later offense.

       There is nothing that shows a causal connection between the prior burglary and the

present offense. There are no external facts to show how the prior burglary created a desire

in Taft to commit the later burglary. The only connection between the two offenses is that

they were residential burglaries, but that does nothing to prove Taft’s motive to commit

the present offense. Thus, motive was an improper basis for admitting the Spreigl

evidence.

       However, the district court also admitted the Spreigl evidence to show that Taft had

the requisite intent to burglarize Dunnigan’s home. The admission of Spreigl evidence for

the purpose of proving intent “requires an analysis of the kind of intent required and the

extent to which it is a disputed issue in the case.” Ness, 707 N.W.2d at 687. At issue for

purposes of this appeal is the charge of attempted first-degree burglary. At trial, the district

court gave the jury instructions on the required state of mind for Taft to be found guilty of

attempted first-degree burglary. The main issue at trial was whether Taft was the individual

who broke the glass window with the intent to burglarize the home, or was he simply at the

location of the incident to solicit business for a landscaping company as he claims.

       In Spaeth, the court upheld the admission of evidence of burglaries that the

defendant committed approximately ten years prior to the charged offense in order to assist

the state in establishing identity and modus operandi. 552 N.W.2d at 195. The prior bad

acts “bolstered the state’s case on the issue of identity and helped rebut Spaeth’s innocent

explanation for his presence near the crime scene.” Id. (emphasis added). Although


                                               6
Spaeth focused on admission of bad acts for the purpose of proving identity, the same

principles the court relied on apply here.

       The defense’s theory of innocence was that Taft was in the neighborhood and on

the patio for the innocent purpose of soliciting business for a landscaping company. The

state’s aim was to use the Spreigl evidence in a very similar way to how it was used in

Spaeth, to combat the defendant’s innocent explanation for his presence at the crime scene.

The state needed to prove Taft’s state of mind for the attempt portion of the first-degree

burglary charge, because law enforcement intervened before a completed burglary

occurred. Evidence of the prior burglary provided the jury with a context for his presence

at Dunnigan’s home, and was used to help prove Taft’s intent to commit a burglary.

Evidence of Taft’s involvement was relevant and material for the issue of intent.

       Taft argues that the admission of the Spreigl evidence had no legitimate probative

value, and was highly prejudicial. When determining whether the probative value of

Spreigl evidence outweighs its potential for unfair prejudice, courts balance the relevance

of the prior bad acts, the risk of the evidence being used as propensity evidence, and the

State’s need to strengthen weak or inadequate proof in its case. State v. Scruggs, 822

N.W.2d 631, 644 (Minn. 2012). Prior bad act evidence can be unfairly prejudicial if used

by the jury for an improper purpose, such as proof of a defendant’s propensity to commit

the charged offense. Id. In addition to the factors mentioned, the court in Spaeth noted

that the district court minimized the prejudicial effect of the Spreigl evidence by providing

the jury with limiting instructions at the time the evidence was introduced, and again at the

end of the trial. Spaeth, 522 N.W.2d at 196. All relevant evidence that tends to establish


                                             7
a defendant’s guilt is always “prejudicial” to the defendant, but that does not preclude its

admission.

       The Spreigl evidence in this case had probative value in proving the element of

intent for the attempted first-degree burglary charge. The state had a need to strengthen an

area of its case—explaining Taft’s state of mind at the crime scene—after Taft elicited

testimony that he was at Dunnigan’s home for an innocent purpose. Because the factors in

Scruggs have been satisfied, the probative value of the Spreigl evidence was not

outweighed by its prejudicial effect. The district court properly admitted the testimony

regarding Taft’s involvement in the prior burglary for the limited purpose of proving intent.

       Affirmed.




                                             8